UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-24635 Hypertension Diagnostics, Inc. (Exact name of registrant as specified in its charter) 10501 Wayzata Boulevard, Suite 102, Minnetonka, MN 55305, (952) 545-2457 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) x Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record of the classes of the securities covered by this Form as of the certification or notice date: 146 Pursuant to the requirements of the Securities Exchange Act of 1934, Hypertension Diagnostics, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:June 10, 2014 By: /s/Kenneth W. Brimmer Kenneth W. Brimmer Chief Executive Officer
